DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed June 1, 2021 is acknowledged.  Claims 12-20, 23, and 25-34 are pending in the application.  Claims 1-11, 21, 22, and 24 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12, 13, 16-20, 23, and 25-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hausmanns et al. US 20090035227 (hereinafter “Hausmanns”).
Evidence is provided by Yatka WO 9115941 (hereinafter “Yatka”) and Richey et al. US 5399365 (hereinafter “Richey”). Yatka and Richey are merely used to show that the addition of isomaltulose to the chewing gum base reduces stickiness of the chewing gum to the machinery.
With respect to claims 12, 23, 25, and 31, Hausmanns discloses providing a  confectionary product (such as a chewing gum) comprising 15% - 99.85% of a tooth-friendly sweetener (such as isomaltulose in the form of particles having a diameter of 2, edible acids, and dietary fibres.  The chewing gum confectionary product is prepared by placing chewing gum base in a kneader, gradually adding the powdery additives (sweetener, menthol-flavoring) to the kneader during kneading, and then adding the liquid/syrup additives afterwards.  The kneading continues until the mass is homogenous, and the gum obtained is non-coated (Abstract; and paragraphs [0001], [0008], [0009], [0012], [0020], [0022], [0023], [0030], [0042], [0051], [0054], [0055], [0058], [0082]-[0085], and [0091]-[0094]).  
The amount of the tooth-friendly sweetener disclosed in Hausmanns (such as isomaltulose, 15% - 99.85%) encompasses the claimed ranges of isomaltulose (at least 40 weight-% or from 40-75 weight-%).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Absent any clear and convincing evidence to the contrary, “the stickiness is reduced by at least 5% in comparison to an amount equivalent maltitol-containing composition of a chewing gum core, to an amount equivalent sorbitol-containing composition of a chewing gum core and/or to an amount equivalent maltitol-sorbitol-mixture-containing composition of a chewing gum core” would naturally occur from said method since Hausmanns positively recites all of the claimed process steps, the Hausmanns, the addition of isomaltulose (palatinose) to the chewing gum base reduces stickiness of the chewing gum to the machinery as evidenced by Yatka (P13, bottom - P14, top) and Richey (C5, L65-C6, L22), and the reduced stickiness is an intended result of the claimed method. 
Regarding claims 13, 16-18, and 26-29, Hausmanns discloses the mass is kneaded in a kneader (first chewing gum processing machinery) until homogenous and extruded with a suitable extruder (second chewing gum processing machinery) (paragraphs [0092]-[0093]).
With respect to claims 19 and 20, Hausmanns discloses the chewing gum product may comprise at least one product additive selected from the group consisting of sweeteners, intense sweeteners, gum base (water insoluble), flavourings, and colours (Abstract; and paragraphs [0012], [0029]-[0031], and [0091]-[0092]).
Regarding claim 30, Hausmanns discloses in a preferred embodiment, the tooth-friendly sweetener is isomaltulose (paragraph [0023]).  
With respect to claim 32, Hausmanns is silent with respect to coating the isomaltulose-containing composition of a chewing gum core with a rolling compound (paragraphs [0032]-[0040] and [0091]-[0094]).
Regarding claim 33, Hausmanns 
With respect to claim 34, Hausmanns discloses applying a dry and powdered ingredient to the confectionary product for dusting (paragraphs [0063], [0064], [0071]-[0074], and [0088]-[0089])

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hausmanns et al. US 20090035227 (hereinafter “Hausmanns”) as applied to claims 12 and 13 above, and in further view of Degady et al. US 5792495 (hereinafter “Degady”).
With respect to claims 14 and 15, Hausmanns does not expressly disclose the internal contact surface of the first chewing gum processing machine and the contact surface of the second chewing gum processing machinery are made of steel.
Since Hausmanns discloses the chewing gum is manufactured by suitable chewing gum machinery (paragraphs [0092]-[0093]), and internal contact surfaces of  first and second chewing gum processing machinery made of stainless steel were well known in the art at the time the invention was made, as evidenced by Degady (C1, L18-27 and 39-57; and C8, L1-5), and Degady discloses using processing machinery with internal contact surfaces comprising stainless steel for ease of cleaning and sanitizing during the preparation of chewing gum (C8, L1-5), it would have been obvious to one having ordinary skill in the art at the time the invention was made to use any suitable chewing gum manufacturing equipment, including first and second chewing gum processing machinery comprising stainless steel internal contact surfaces of as presently claimed.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result.  

Response to Arguments
Applicant’s arguments filed June 1, 2021 have been fully considered.
Applicant argues Hausmanns describes chewing gum compositions that require bioactive glass particles as an essential component. On page 7 of the previous Office Action, the Examiner states that the bioactive glass particles of Hausmanns are not limited to being present in the confectionary product because the bioactive glass particles may be solely contained in a coating of the confectionary product.  However, the amended claims recite a method of making an isomaltulose-containing chewing gum core of a non-coated chewing gum product. Because there is no coating, a person having ordinary skill in the art would necessarily include the bioactive glass particles of Hausmanns in the core.  Put another way, Hausmanns requires non-coated confectionary products to include bioactive glass particles, which are precluded by the claims.  Moreover, there is nothing in Yatka or Richey that would lead a person having ordinary skill in the art to modify Hausmanns in order to remove the required bioactive glass particles from a non-coated confectionary product.  As such, a person having ordinary skill in the art would be unable to arrive at the claimed methods through the combined cited art. 
Examiner disagrees.  Although the bioactive glass particles are required in Hausmanns, the reference is not limited to the bioactive glass particles being present in the confectionary product (chewing gum) since Hausmanns also teaches the bioactive glass particles may be solely contained in the coating of the confectionary product (paragraphs [0001], [0008], [0009], [0054], [0055], [0058], [0087]- [0094]).  Additionally, Hausmanns teaches a method of preparing non-coated chewing gums, which is substantially similar to the presently claimed methods, as well as a method of coating chewing gum cushions (paragraphs [0089], [0090], and [0092]-[0094]), and it is well understood that chewing gum cores are prepared prior to coating them. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793